DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Election/Restrictions
Applicant's election with traverse of group III in the reply filed on 01/10/2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of each of the designated inventions is sufficiently related that a thorough search for the subject matter of each of the designated inventions would encompass a search for the subject matter of the remaining designated inventions. This argument is partly found persuasive. Nonetheless, in view of the interview conducted on 02/09/2022, the restriction requirement is withdrawn.

Information Disclosure Statement
All the submitted information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	lifting mechanism in at least claim 1.
b.	input device in at least claim 15.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Lifting mechanism is interpreted to cover at least a plate as per applicant specification (see at least [0076] & [0233]).

Input device is interpreted to cover a touch sensor or a button as per applicant specification (see at least [0068]).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Oren on 02/09/2022.

The application has been amended as follows: 

12-14.	(Cancelled)

15.	(Currently Amended) A refrigerator, comprising: 
a cabinet to provide an upper storage space and a lower storage space; 
a drawer to move to open and close an opening of the lower storage space; 
a lifting mechanism provided inside the drawer to move up and down; 
a first motor that provides a force to move the drawer; 
a second motor connected to the lifting mechanism, configured to provide a force to move a portion of the lifting mechanism; 
a user input device to receive a command from a user; and 
a controller configured to open the drawer and to close the drawer; wherein the controller is configured to reopen the drawer when the closing of the drawer is detected while the portion of the lifting mechanism is being elevated or elevation of the portion of the lifting mechanism is completed.


Reasons for Allowance
Claims 1-11 and 15-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose a controller configured to open the drawer and to close the drawer; wherein the controller is configured to reopen the drawer when the closing of the drawer is detected while the portion of the lifting mechanism is being elevated or elevation of the portion of the lifting mechanism is completed.

The closest prior art of record, Hall (US 9377238 B2) discloses a refrigerator #10, comprising a cabinet to provide an upper storage space and a lower storage space (as seen in at least Fig. 1); a drawer #20 to move to open and close an opening of the lower storage space; a lifting mechanism (Fig. 4) provided inside the drawer to move up and down; a first motor #92 that provides a force to move the drawer; a second motor #37 connected to the lifting mechanism, and the second motor configured to provide a force to move a portion of the lifting mechanism; a user input device (Fig. 7) to receive a command from a user (at least via the manual control thereof); and a controller #70 configured to operate the drawer. Eom (US 8497644 B2) also teaches the concept of providing a motor so as to open and close drawers of a refrigerator (see motors #51 and #81, for respective drawers #17 and #19). There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Hall to incorporate the aforementioned limitations pertaining to the control scheme of the refrigerator. A finding of obviousness is precluded as per MPEP § 2143.01. For these reasons, the instant claims are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763